ITEMID: 001-5889
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: JOVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Momir Jović, is a Croatian national, born in 1933 and living in Rijeka. He is represented by Mr Miloš Markiš, a lawyer practicing in Rijeka. The respondent Government are represented by their agent Ms Lidija Lukina-Karajković.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant served in the Yugoslav People’s Army (YPA) and in 1983 retired from service. His military pension was assessed according to his rank and years of service and was paid from the Federal Pension Fund. The payments terminated in December 1991, following the dissolution of the Federal Republic of Yugoslavia.
However, on 1 February 1993, the Croatian Social Security Fund, Rijeka Office, assessed the applicant’s pension, as from 1 October 1992, to 63,22 % of the amount he had received in December 1991. The applicant appealed against that decision and after his appeal was dismissed, instituted administrative proceedings with the Administrative Court, which dismissed the applicant’s claim on 2 February 1994.
On 1 August 1994 the applicant lodged a constitutional complaint claiming that the decisions of the administrative bodies and the Administrative Court violated his constitutional rights.
The Constitutional Court rejected the applicant’s claim on 21 April 1999.
